Title: To James Madison from the Virginia General Assembly, 22 February 1817
From: Virginia Assembly
To: Madison, James


        
          Sir,
          Richd. Virga. Feb. 22d. 1817.
        
        At the moment when you are about to lay down the power with which the voluntary suffrages of an enlightened country have invested you, and to retire to that peaceful calm which your devotion to the public service has hitherto denied you, the General Assembly of Virginia cannot forbear to tender you, on behalf of the good people of your native state, a brief expression of their esteem, their Confidence, and their cordial wishes for your future happiness.
        The present prosperous condition of the American republic sheds a greater lustre on your administration from the difficulties and embarrassments which encountered you at the outset, and which pertinaciously attended you th[r]ough the greater part of the same eventful period. When you entered on the duties of your high office, you found the two great rival powers of Europe in their unprincipled efforts at mutual annoyance

trampling or [sic] our dearest interests, and violating our most indisputable rights. The policy which we adopted in preference to war, for which we were so ill prepared, and by which we must so greatly suffer, though it inflicted some punishment on our adversaries, did also of necessity, inflict the severest sufferings on ourselves: And when at length the utmost point of forbearance was reached, and your countrymen indignantly appealed to arms, they encountered without an ally or auxiliary the nation of all others, to whose power, they were most vulnerable.
        The glorious events of that conflict are fresh in the minds and deep in the hearts of all. Whatever may be the difference of opinion on the policy of war—however humanity & patriotism may deplore some of its disasters, every candid mind must admit that it affords abundant cause of national joy & exultation. It has taught us many valuable lessons in the science of government, by observation and experience, the only sure tests of political theory. It has proved to a doubting world that this confederation of republics, cemented only by the ties of love and common interest, can stand the rude shock of war, of war too made against the consent of a numerous, a zealous and a compact minority. It has called forth a fervor of patriotism which is at once the surest proof of the beneficence of our government and the best guard of its safety. The achievements of your gallant countrymen by land & on the ocean will make your administration a proud era in the annals of these States. They have given us our proper rank and character among the nations of the Earth: and have covered the American name with a glory of such solidity that the passing current of time will but serve to increase its brightness.
        The storm has past away, and we are left with a serener sky and a purer atmosphere to grow, to improve, to cherish those arts which can give comfort or embellishment to human life—and to enjoy, under the favor of heaven, the noble fruits of that government which your wisdom contributed to form, your eloquence recommended to the confidence of your Countrymen, and which your integrity & talents have so often and so signally aided in carrying into successful operation.
        In a few days you, Sir, like ourselves will have surrendered up the power which has been entrusted to you, and return to the station of a private citizen. In that station your example will still teach a most salutary lesson to your country; and as your exaltation to the chair of state has shewn that genius & talents & virtue are not the less appreciated for the veil which modesty has thrown around them, so it will be found that when divested of the splendor & power of office, you will continue to enjoy that richest reward of every generous mind, the affections and applause of a just & grateful people. Partaking of these sentiments, in common with those we represent, in the honest language of truth, we tender you our thanks for your long

and faithful services, our admiration of your talents, our confidence in your integrity and devotion to the national welfare, and our ardent wish that still illumining the public mind with the lights of your wisdom and experience, you may in health & happiness live many years, an ornament & benefactor of your Country.
        Resolved by the General Assembly of Virginia that the Governor of this commonwealth be requested to transmit on behalf of the said Genl. Assembly a copy of the preceding Address to James Madison, the President of the United States.
      